 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOSEPH E. SPRINGSTEEN (DCBN 474317)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7168
 7        FAX: (415) 436-7234
          Joseph.Springsteen@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 18-CR-00600 WHA SK
                                                      )
14           Plaintiff,                               ) DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   MICHAEL SHIFERAW,                                )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On January 17, 2019, defendant Michael Shiferaw was charged by Superseding Indictment with
20 two counts of bank robbery, in violation of Title 18, United States Code, § 2113(a).

21           This matter came before the Court on April 1, 2019, for a bond review hearing. The defendant
22 was present and represented by Candis Mitchell. Assistant United States Attorney Joseph E.

23 Springsteen appeared for the government. The government moved for revocation of the defendant’s

24 bond, and the defendant opposed. At the hearing, counsel submitted proffers and arguments regarding

25 detention and bond revocation.

26           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
27 the record, the Court finds by clear and convincing evidence that no condition or combination of

28 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

      DETENTION ORDER                                1                                             v. 11/01/2018
     18-CR-00600 WHA SK
30
 1 defendant must be detained pending trial in this matter, and the bond previously issued in this matter is

 2 revoked.

 3          The present order supplements the Court’s findings and order at the detention hearing and serves

 4 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 5 Section 3142(i)(1). As noted on the record, the Court makes the following finding as the basis for its

 6 conclusion: that on March 20, 2019, while on pretrial release in the above-captioned case, the defendant

 7 robbed a Bank of America branch at 5500 Geary Boulevard in San Francisco. This finding is made

 8 without prejudice to the defendant’s right to seek review of defendant’s detention, or file a motion for

 9 reconsideration if circumstances warrant it.

10          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

11          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

12 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

13 sentences or being held in custody pending appeal;

14          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

15 and

16          3.      On order of a court of the United States or on request of an attorney for the government,

17 the person in charge of the corrections facility in which the defendant is confined shall deliver the

18 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

19 court proceeding.

20          IT IS SO ORDERED.

21

22 DATED: May 30, 2019 (nunc pro tunc to April 2, 2019)                  ________________________
                                                                         HONORABLE SALLIE KIM
23
                                                                         United States Magistrate Judge
24

25

26
27

28

      DETENTION ORDER                                2                                             v. 11/01/2018
     18-CR-00600 WHA SK
30
